In an action to recover damages for personal injuries alleged to have been caused by the negligent operation of a motor vehicle, the appeal is from an order which (1) granted a motion for summary judgment striking out the answer, and (2) directed an assessment of damages. Order affirmed, with $10 costs and disbursements (see, e.g., Bi Sabato v. Soffes, 9 A D 2d 297). ' Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur; Kleinfeld, J., dissents and' votes to reverse the order and to deny the motion upon the ground that the record presents an issue of fact which should be determined after a plenary trial.